Name: Commission Regulation (EEC) No 648/93 of 19 March 1993 amending Regulations (EEC) No 3477/92 and (EEC) No 3478/92 with regard to the fixing of certain time limits in respect of raw tobacco
 Type: Regulation
 Subject Matter: plant product;  consumption;  civil law;  agricultural structures and production
 Date Published: nan

 No L 69/30 Official Journal of the European Communities 20. 3. 93 COMMISSION REGULATION (EEC) No 648/93 of 19 March 1993 amending Regulations (EEC) No 3477/92 and (EEC) No 3478/92 with regard to the fixing of certain time limits in respect of raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Articles 7 and 11 thereof, Whereas, in view of the administrative difficulties Member States are confronted with in order to implement two Regulations for the application of the reform, namely Commission Regulation (EEC) No 3477/92 of 1 December 1992 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests (2), as last amended by Regulation (EEC) No 473/93 (3), and Commission Regulation (EEC) No 3478/92 of 1 December 1992 laying down detailed rules for the application of the premium system for raw tobacco (4), certain deadlines or time limits should be extended, in particular the dates fixed for the conclusion and registration of cultivation contracts, the issue of culti ­ vation certificates and the final date for the redistribution of additional quantities ; Whereas, in the interest of clarity and precision, certain definitions of Regulation (EEC) No 3477/92 should also be retained in Regulation (EEC) No 3478/92 ; Whereas the distribution of quotas and cultivation certifi ­ cates as well as the conclusion and registration of cultiva ­ tion contracts shall be carried out as rapidly as possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3477/92 is hereby amended as follows : 1 . Article 9 (6) is replaced by the following : '6. Cultivation certificates shall be issued by 31 March of the year of harvest at the latest. If applicable, the competent authorities shall issue these certificates to processors by 24 March of the same year at the latest.' ; 2. in Article 11 (3), '1 April ' is replaced by '1 May'. Article 2 Regulation (EEC) No 3478/92 is hereby amended as follows : 1 . in Article 3 (1 ), '15 March' and *10 April' are replaced by '14 April' and ' 10 May' respectively ; 2. in Article 3 (2), '1 April' and '20 April' are replaced by '1 May' and '20 May' respectively ; 3. the following Article is inserted : 'Article 1 7a The definitions provided for in Article 2 of Regulation (EEC) No 3477/92 shall apply.' Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 215, 30. 7. 1992, p. 70. 0 OJ No L 351 , 2. 12. 1992, p. 11 . O OJ No L 50, 2. 3 . 1993, p. 8 . (4) OJ No L 351 , 2. 12. 1992, p. 17.